Exhibit A
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 1 of 18 PageID #: 1378




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  ALACRITECH, INC.,                                       Civil Action No. 2:16-cv-693-JRG

  Plaintiff,                                              JURY TRIAL DEMANDED

          v.

  TIER 3, INC.,
  SAVVIS COMMUNICATIONS CORP.,
  CENTURYLINK COMMUNICATIONS, LLC,

  Defendants.


                    PLAINTIFF ALACRITECH’S RESPONSE IN OPPOSITION
                  TO THE CENTURYLINK DEFENDANTS’ MOTION TO DISMISS
                INDIRECT INFRINGEMENT CLAIMS PURSUANT TO RULE 12(B)(6)

  I.      INTRODUCTION

          Defendants    Tier      3,   Inc.,   Savvis   Communications   Corp.,    and   CenturyLink

  Communications LLC (collectively “CenturyLink”) assert three bases for dismissal of

  Alacritech’s indirect infringement claims. None of CenturyLink’s arguments warrants dismissal

  at this early pleading stage.

          First, CenturyLink urges the Court to dismiss Alacritech’s “pre-suit” indirect

  infringement claims because Alacritech does not allege that CenturyLink had knowledge of

  Alacritech’s asserted network acceleration technology patents, as required to plead indirect

  infringement, prior to the filing and service of the original complaint. But CenturyLink does not

  dispute that Alacritech has explicitly and sufficiently alleged that CenturyLink has known of

  Alacritech’s asserted patents since at least the filing and service of the original complaint in this

  action. As this Court has repeatedly found, this allegation is enough to allege the knowledge
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 2 of 18 PageID #: 1379




  required to state a claim for indirect infringement. The law neither requires nor permits the

  temporal parsing of adequately-pleaded indirect infringement claims CenturyLink seeks.

         Second, CenturyLink contends that Alacritech has not alleged any specific intent to

  induce infringement and therefore fails to state a claim for induced infringement, dismissing

  Alacritech’s allegations as “legal conclusions” and “attorney argument” about “universal

  business practices” and “generic activities.” In fact, relying in part on CenturyLink’s own

  marketing that is cited in both the original and first amended complaints, Alacritech alleges that

  CenturyLink offers “colocation services” to its data center customers using accused

  instrumentalities that perform infringing activities as their default process.       CenturyLink’s

  specific intent to induce infringement of Alacritech’s asserted patents is manifested by

  CenturyLink’s    procurement,     set-up,   and    maintenance   of   these   colocation   accused

  instrumentalities on behalf of its customers and its client support and optional services.

  Alacritech has alleged specific intent in greater detail than courts typically require and it has

  sufficiently pleaded specific intent to withstand CenturyLink’s motion to dismiss.

         Third, CenturyLink contends Alacritech has failed to allege that the accused

  instrumentalities have no substantial non-infringing uses, requiring dismissal of its contributory

  infringement claim. But unlike the instances of courts dismissing contributory infringement

  claims cited by CenturyLink—some of which involved pleadings that disclosed on their face

  substantial non-infringing uses—Alacritech has alleged that the accused instrumentalities are not

  staple commodities; rather, they contain different combinations of specialized hardware and

  software components, each assembled in a specific fashion and specially-designed to infringe.

  This is sufficient to allege contributory infringement.




                                                    -2-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 3 of 18 PageID #: 1380




         Thus, CenturyLink’s motion to dismiss should be denied in its entirety. To the extent the

  Court grants any part of CenturyLink’s motion, however, it should do so without prejudice and

  afford Alacritech leave to amend.

  II.    RELEVANT FACTUAL BACKGROUND

         Alacritech is a networking technology company founded in 1997. See Dkt. No. 29 (FAC)

  ¶12. Alacritech owns all rights, title and interest in U.S. Patent Nos. 7,124,205; 7,237,036;

  7,337,241; 7,673,072; 7,945,699; 8,131,880; 8,805,948; and 9,055,104 (collectively, the

  “Asserted Patents”) directed to fundamental network acceleration technologies. Id. ¶¶7, 14.

  These technologies are critical to modern network computing, dramatically increasing the speed

  and efficiency with which data is transferred and stored. Id. Without the benefit of Alacritech’s

  groundbreaking inventions, modern computing networks (especially large-scale and/or high-

  performance networks) would be significantly slower and less efficient (and, therefore, more

  expensive and less useful) than they are today. Id. ¶29.

         Defendants    Tier   3,   Inc.,   Savvis   Communications     Corp.,   and   CenturyLink

  Communications LLC share a common parent holding company, CenturyLink, Inc. FAC ¶5.1

  CenturyLink infringes the Asserted Patents through, among other things, the operation of its

  network of data centers, and services associated with its data centers, including Savvis’s

  colocation services. Id. ¶¶31-33. Without the benefit of Alacritech’s patented technologies,

  CenturyLink’s infringing data centers and colocation services would cost substantially more


         1
             As in this motion, the First Amended Complaint collectively refers to defendants Tier
  3, Savvis, and CenturyLink Communications as “CenturyLink.” See FAC ¶5. Referring to these
  related defendants collectively in this manner does not render Alacritech’s pleading
  deficient. Cf. ZiiLabs Inc., Ltd. v. Samsung Elecs. Co. Ltd., No. 2:14-CV-203, 2015 WL
  1456448, at *3 (E.D. Tex., Mar. 30, 2015) (denying motion to dismiss induced infringement
  claim accusing unrelated defendants through use of “the umbrella term ‘Defendants’”).




                                                 -3-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 4 of 18 PageID #: 1381




  and/or suffer a significant degradation in performance, hurting CenturyLink’s business as a

  result. Id. ¶35.

         CenturyLink indirectly infringes the Asserted Patents by providing, among other things,

  colocation services to its customers.2 Id. ¶33 (citing “Savvis IT Infrastructure – Your SaaS

  Managed Hosting IT Services Provider,” available at http://docplayer.net/3212260-Savvis-

  itinfrastructure-your-saas-managed-hosting-it-services-provider.html). CenturyLink describes its

  “colocation” umbrella of services on its website in detail,3 including simple and fully-managed

  IT infrastructure hosting of customer-provided (or CenturyLink-procured) cabinet and caged

  space, power and cooling, redundant systems, and cross connects to a variety of network

  providers, interconnection to worldwide data centers, and a variety of connectivity options,

  including Internet bandwidth, Multiprotocol Label Switching (MPLS), Virtual Private Network

  (VPN), Ethernet Virtual Private Line (EVPL), Ethernet Private Line (EPL) and Private Line

  Services   (PLS).     Id.   ¶31   (citing   “Savvis   Data   Center   Locations,” available      at

  http://cloudandcolocation.com/colocation-provider/savvis/; see, e.g., description of Fort Worth

  Data Center #1).

         CenturyLink describes procuring, setting up and maintaining this infrastructure through

  continuous management of customer and data center environments down to the rack level, client

  support and optional services, including remote hands Gold Support, and infrastructure as a
         2
              Colocation is commonly understood in the networking industry to refer to a data center
  facility in which a business can rent space for servers and other computing hardware. Typically,
  colocation provides the building, cooling, power, bandwidth and physical security while the
  customer provides servers and storage. See https://en.wikipedia.org/wiki/Colocation_centre.
         3
             Although some of the details recited in this opposition are not expressly alleged in the
  body of the First Amended Complaint, they appear on the websites referenced in the First
  Amended Complaint and may therefore be considered in ruling on CenturyLink’s motion to
  dismiss. See, e.g., Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (“A court
  is permitted…to rely on ‘documents incorporated into the complaint by reference[.]’”) (quoting
  Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).


                                                 -4-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 5 of 18 PageID #: 1382




  service (IaaS) offering called a virtual data center service to offer businesses a simplified

  platform for complex hybrid cloud solutions. Id. Both CenturyLink and industry third parties

  tout the enormity of this indirectly infringing part of CenturyLink’s business: “Recognized by

  Frost & Sullivan as [the] number 2 retail colocation provider, Savvis global footprint includes 55

  state of the art data centers across North America (44), Europe (6), and Asia (5) with over 2

  million square feet of raised floor space offering.      The company serves more than 4,000

  customer[s] including 40 percent of the top 100 companies in the Fortune 500 helping to reduce

  capital expense, improve service levels and exploit the latest advances in cloud computing.” Id.

  ¶33 (citing “Savvis IT Infrastructure – Your SaaS Managed Hosting IT Services Provider,”

  available at http://docplayer.net/3212260-Savvis-itinfrastructure-your-saas-managed-hosting-it-

  services-provider.html). These CenturyLink “colocation” accused instrumentalities are among

  those that Alacritech has alleged indirectly infringe the Asserted Patents in the First Amended

  Complaint.

         In fact, Alacritech alleges that the accused instrumentalities contain combinations of

  specialized hardware and software components, assembled in a specific fashion to provide the

  indirectly infringing services so that, in the end, the accused instrumentalities can perform one or

  more of at least the following infringing activities: Receive Segment Coalescing (“RSC”), Large

  Send Offload (“LSO”), the InfiniBand protocol, or the RDMA over Converged Ethernet

  (“RoCE”) protocol. ¶¶40, 53, 65, 78, 91, 104, 117, 130. Significantly, these infringing activities

  are performed by CenturyLink’s specialized hardware and software components as the default

  process after the accused instrumentalities have been assembled. See FAC ¶¶40, 53, 65, 78, 91,

  104, 117, 130.




                                                 -5-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 6 of 18 PageID #: 1383




         Alacritech filed its original Complaint against CenturyLink, Inc. on June 30, 2016.

  Exh. A, Paunovich Decl. ¶2.         The Summons and original Complaint were served on

  CenturyLink, Inc. on or about July 7, 2016. Id. Shortly thereafter, CenturyLink’s counsel

  contacted Alacritech’s counsel to request that Alacritech dismiss CenturyLink, Inc. from the case

  without prejudice and substitute Tier 3, Inc., Savvis Communications Corp., and CenturyLink

  Communications LLC in a First Amended Complaint because, in CenturyLink’s view, these

  entities were the proper entities to accuse of infringement based on the allegations in the original

  Complaint. Id. ¶3. Alacritech agreed and prepared a draft First Amended Complaint against

  Tier 3, Savvis and CenturyLink Communications, in which the material infringement allegations

  are essentially identical to those in the original Complaint, and provided the First Amended

  Complaint to their counsel a number of days before filing it. Id. Counsel for these entities asked

  Alacritech to make certain revisions to the First Amended Complaint and agreed to accept

  service on their behalf once Alacritech filed it electronically with the Court. Id. Alacritech filed

  the First Amended Complaint on August 26, 2016. Id. ¶4. It is beyond dispute that CenturyLink

  had notice of Alacritech’s allegations since at least as of the filing and service of the original

  Complaint.

  III.   LEGAL STANDARD

         “In the Fifth Circuit, motions to dismiss under Rule 12(b)(6) are viewed with disfavor

  and are rarely granted.” Atwater Partners of Texas LLC v. AT&T, Inc., No. 2:10-cv-175, 2011

  WL 1004880, at *1 (E.D. Tex. Mar. 18, 2011) (citing Lormand v. US Unwired, Inc., 565 F.3d

  228, 232 (5th Cir. 2009)). The central issue is “whether, in the light most favorable to the

  plaintiff, the complaint states a valid claim for relief.” McZeal v. Sprint Nextel Corp., 501 F.3d

  1354, 1356 (Fed. Cir. 2007). As such, a plaintiff is not required to “prove itself” at this stage.




                                                 -6-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 7 of 18 PageID #: 1384




  InMotion Imagery Techs. v. Brain Damage Films, No. 2:11-cv-414, 2012 WL 3283371, at *3

  (E.D. Tex. Aug. 10, 2012).

  IV.    ARGUMENT

         A.      The Court Should Not Dismiss Alacritech’s Indirect Infringement Claims As
                 To “Pre-Suit” Infringement Because Alacritech Sufficiently Alleges
                 CenturyLink’s Knowledge Of Alacritech’s Asserted Patents

         The First Amended Complaint clearly alleges CenturyLink’s knowledge of Alacritech’s

  patents “based on at least the filing and service of the Original Complaint.” FAC ¶42; see also

  id. ¶¶54, 67, 80, 93, 106, 119, 132.      CenturyLink does not and cannot dispute that these

  allegations are sufficient to allege knowledge. Instead, it argues that because Alacritech does not

  allege that CenturyLink had knowledge of the patents prior to the lawsuit, this Court should

  therefore dismiss Alacritech’s “pre-suit indirect infringement claims.” Mot. at 4-5 (emphasis in

  original). The Court should decline to parse Alacritech’s indirect infringement claims in the

  manner CenturyLink urges.

         “Pre-suit” and “post-filing” indirect infringement are not separate claims for purposes of

  a motion to dismiss. Thus, as this Court held in Lochner Technologies LLC v. AT Labs Inc., No.

  2:11-cv-242, 2012 WL 2595288, at *3 (E.D. Tex. Jul. 5, 2012) (Gilstrap, J.), a patentee’s failure

  to allege pre-suit knowledge of asserted patents “is not a basis to dismiss…indirect infringement

  claims” where, as here, “it cannot be disputed that [the patentee] does sufficiently plead that the

  Moving Defendant[] had knowledge of the asserted patent for at least some time during the

  infringing period.” Id. Accordingly, the Court rejected the Lochner defendants’ argument (like

  CenturyLink’s argument here) that there was a “‘pleading deficiency at least with respect to any

  allegedly infringing activities that pre-date the filing of the Original Complaint’” and denied a

  motion to dismiss on this ground. Id.; accord Cellular Comms. Equip. LLC v. HTC Corp., No.




                                                 -7-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 8 of 18 PageID #: 1385




  6:13-cv-507, Dkt. No. 373, at 8 (E.D. Tex. Mar. 27, 2015) (Davis, J.) (denying motion to dismiss

  based on failure to allege “pre-suit” knowledge and citing Lochner); Brain Damage Films, 2012

  WL 3283371, at *3-4 (E.D. Tex. Aug. 10, 2012) (Gilstrap, J.) (same).

         Indeed, courts in this District have routinely declined to dismiss indirect infringement

  claims where the patentee alleges knowledge of the asserted patents arising from the filing and

  service of the complaint, as Alacritech has done here and as CenturyLink effectively concedes.

  See, e.g., InMotion Imagery Techs. LLC v. Imation Corp., No. 2:12-cv-298, 2013 WL 1279055,

  at *5-6 (E.D. Tex. Mar. 26, 2013) (Gilstrap, J.) (allegation that “the filing of this lawsuit

  provides notice of the asserted patents…provides a sufficient basis to allege the knowledge and

  intent necessary to sustain allegations of indirect infringement”); Motorola Mobility, Inc. v. Tivo

  Inc., No. 5:11-cv-053, 2012 WL 12840340, at *3 (E.D. Tex. Nov. 30, 2012) (denying motion to

  dismiss because filing lawsuit provided sufficient basis to allege knowledge); Tierra Intelectual

  Borinquen, Inc. v. Asus Computer Int’l, Inc., No. 2:13-cv-44, 2014 U.S. Dist. LEXIS 38570, at

  *5-6 (E.D. Tex. Mar. 24, 2014) (denying motion to dismiss because complaint alleged

  knowledge from filing and pre-suit knowledge requirement would lead to “absurd results”);

  Achates Reference Pub. Inc. v. Symantec Corp., No. 2:11-cv-294, 2013 WL 693955, at *2 (E.D.

  Tex. Jan. 10, 2013) (denying motion to dismiss because complaint alleged knowledge from filing

  and “there is no requirement to allege pre-suit knowledge”), report and recommendation adopted

  2013 WL 693885 (E.D. Tex. Feb. 26, 2013).

         CenturyLink cites two cases in support of its contention that the Court can and should

  dismiss indirect infringement claims with respect to “pre-suit” infringement. Mot. at 5 (citing

  Bush Seismic Techs. LLC v. American Gem Society, No. 2:14-cv-1809 (E.D. Tex. Apr. 13, 2016)




                                                 -8-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 9 of 18 PageID #: 1386




  and Babbage Holdings, LLC v. Activision Blizzard, Inc., No. 2-13-cv-750, 2014 WL 2115616

  (E.D. Tex. May 15, 2014)). But neither case supports its novel theory.

         In Bush Seismic, this Court dismissed indirect infringement claims in an original

  complaint because there were no credible allegations of pre-suit knowledge and no allegations

  that the defendants indirectly infringed post-filing with knowledge of the asserted patents from

  the filing and service of the complaint because the patentee “could not have had a good faith

  basis to allege…induced infringement based on post-suit conduct that had not yet occurred.”

  Declaration of Stephen Morton, Dkt. No. 44 (“Morton Decl.”) Exh. 1 at 5. This Court explained:

  “A patentee should not prospectively allege post-filing conduct in an original complaint. Rather,

  if claims for…induced infringement arise after the lawsuit is filed, the patentee should amend its

  complaint to include such claims.” Id. Thus, there were no credible allegations of knowledge—

  pre-suit or post-suit—at all in Bush Seismic, and this Court accordingly dismissed the patentee’s

  indirect infringement claim without prejudice to permit later amendment.              In contrast,

  CenturyLink here seeks to dismiss a portion of an indirect infringement claim in Alacritech’s

  First Amended Complaint, where it was proper for Alacritech to allege knowledge based on the

  filing and service of the original complaint, which had already occurred.

         Similarly, in Babbage Holdings, there were no allegations of pre-suit knowledge of the

  asserted patents and no plausible allegations of post-filing indirect infringement with knowledge

  based on the filing and service of the complaint; in that case, the plaintiff’s patent expired less

  than one week after he filed the complaint and before the summons and complaint were served.

  Babbage Holdings, 2014 WL 2115616, at *1-2. The defendants in Babbage Holdings thus had

  no opportunity to knowingly infringe.       Thus, this Court dismissed that plaintiff’s indirect




                                                 -9-
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 10 of 18 PageID #: 1387




   infringement claim in its totality. See id. In contrast, none of the asserted patents in this case

   have expired and they are all enforceable against post-filing indirect infringement.

             Unlike in Bush Seismic and Babbage Holdings, “it cannot be disputed that [Alacritech]

   does sufficiently plead that [CenturyLink] had knowledge of the asserted patent for at least some

   time during the infringing period” and, thus, an absence of allegations concerning pre-suit

   knowledge of the asserted patents “is not a basis to dismiss…indirect infringement claims.”

   Lochner, 2012 WL 2595288, at *3. CenturyLink’s motion to dismiss on this ground should be

   denied.

             B.     Alacritech Sufficiently Alleges That CenturyLink Had Specific Intent To
                    Induce Infringement

             CenturyLink next argues that this Court should dismiss Alacritech’s induced

   infringement claim for failure to allege specific intent. See Mot. at 5-7. In fact, the First

   Amended Complaint’s specific intent allegations are more than sufficient to state a claim for

   induced infringement at the pleading stage.

             “[L]iability for inducing infringement attaches only if the defendant knew of the patent

   and that ‘the induced acts constitute patent infringement.’” Commil USA, LLC v. Cisco Sys.,

   Inc., --- U.S. ----, 135 S. Ct. 1920, 1926 (2015) (quoting Global Tech Appliances, Inc. v. SEB

   S.A., 563 U.S. 754, 766 (2011)). “Knowledge of the patent can be shown directly or through

   evidence of willful blindness on the part of the defendant.” Script Security Solutions L.L.C. v.

   Amazon.com, Inc., No. 2:15-CV-1030, 2016 WL 1055827, at *6 (E.D. Tex. Mar. 17, 2016).

   However, “it is not necessary to provide detailed factual support for each and every element of

   inducement” at the pleading stage. Brain Damage Films, 2012 WL 3283371, at *3 (citing In re

   Bill of Lading Transmission and Processing Sys. Patent Litig., 681 F.3d 1323 (Fed. Cir. 2012));

   accord Motorola Mobility, Inc. v. Tivo Inc., No. 5:11-cv-053, 2012 WL 12840340, at *3 (E.D.



                                                  - 10 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 11 of 18 PageID #: 1388




   Tex. Nov. 30, 2012) (Gilstrap, J.). This holds particularly true for pleading specific intent. Cf.

   Fed. R. Civ. P. 9(b) (“Malice, intent, knowledge, and other conditions of a person’s mind may be

   alleged generally.”) Specific intent means only that the defendant “intended for its customers to

   infringe the asserted patents.” Content Guard Holdings, Inc. v. Amazon.com, Inc., No 2:13-cv-

   1112, 2015 WL 1431946, at *2-4 (E.D. Tex. Mar. 30, 2015) (denying defendants’ motion to

   dismiss) (Gilstrap, J.). Thus, in Brain Damage Films, 2012 WL 12840340, at *3, and Motorola

   Mobility, 2012 WL 3283371, at *3, this Court denied the defendants’ motions to dismiss even

   though the plaintiffs did not “explicitly plead facts” to show specific intent.

          Here, Alacritech alleges facts showing that CenturyLink procured, set up, and maintained

   products and services for customers as part of its “colocation” umbrella of services to practice

   the claimed inventions, which permits the inference that it intended its customers to infringe the

   patents. Id. ¶33 (citing “Savvis IT Infrastructure – Your SaaS Managed Hosting IT Services

   Provider,” available at http://docplayer.net/3212260-Savvis-itinfrastructure-your-saas-managed-

   hosting-it-services-provider.html). For example, Alacritech alleges that CenturyLink provides

   everything from simple to fully-managed IT infrastructure hosting of customer-provided (or

   CenturyLink-procured) cabinet and caged space, power and cooling, redundant systems, and

   cross connects and interconnections. Id. ¶31 (citing “Savvis Data Center Locations – Fort

   Worth Data Center #1,” available at http://cloudandcolocation.com/colocation-provider/savvis/).

   Alacritech further alleges that CenturyLink provides continuous management of customer and

   data center environments down to the rack level, client support and optional services, including

   remote hands Gold Support, and IaaS virtual data center services. Id. For each Asserted Patent,

   Alacritech alleges that CenturyLink makes, uses, or sells to its customers these colocation

   services that infringe by nature of their performing at least the accused RSC functionality, LSO




                                                   - 11 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 12 of 18 PageID #: 1389




   functionality, InfiniBand and/or RoCE protocols. FAC ¶¶43, 55, 68, 81, 94, 107, 120, 133. And,

   as demonstrated above, there is no dispute that Alacritech has alleged knowledge of the asserted

   patents at least as of the filing and service of the original complaint and, thus, that the acts it

   induced constituted patent infringement.

          Comparable allegations have been found sufficient to plead the specific intent to induce

   infringement. See, e.g., Erfindergemeinshaft Uropep GbR v. Eli Lilly & Co., No. 2:14-CV-1202,

   2016 WL 1643315, at *4-6 (E.D. Tex. Apr. 26, 2016) (allegations that defendant provided

   “instructions, documentation, and/or other information” regarding infringing use of product

   sufficient to plead specific intent to induce infringement); BMC Software, Inc. v. ServiceNow,

   Inc., No. 2:14-CV-903, 2015 WL 2379333, at *3 (E.D. Tex. May 18, 2015) (Gilstrap, J.)

   (denying motion to dismiss where defendant alleged plaintiff’s “allegations are little more than

   conclusory statements that [defendant] is a business that disseminates information regarding

   products that happen to now be accused of infringement”); Achates Reference Pub., Inc. v.

   Symantec Corp., No. 2:11-CV-294, 2013 WL 693955, at *3 (E.D. Tex. Jan. 10, 2013) (complaint

   plausibly alleged defendant induced infringement by its customers where it alleged defendant

   sold software products containing mandatory activation component and knew its use infringed

   asserted patents), report and recommendation adopted 2013 WL 693855 (Feb. 26, 2013).

          CenturyLink contends this Court should ignore these allegations on the basis that they are

   “generic activities” and “universal business practices” that do not reflect specific intent. See

   Mot. at 7. To the contrary, Alacritech’s allegations show that CenturyLink’s business model is

   to help its customers utilize the infringing networking technologies sold to them (which operate

   by default when the accused instrumentalities are assembled, see FAC ¶¶40, 53, 65, 78, 91, 104,

   117, 130) as efficiently as possible. And, even to the extent Alacritech’s allegations do describe




                                                 - 12 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 13 of 18 PageID #: 1390




   “generic activities” or “universal business practices,” CenturyLink cites no authority supporting

   its supposition that such allegations are insufficient to plausibly allege specific intent. Contra

   BMC Software, 2015 WL 2379333, at *3 (denying motion to dismiss induced infringement

   where plaintiff argued specific intent allegations “stat[ed] routine business practices”).

   Alacritech has sufficiently pleaded specific intent at the pleading stage and this Court should

   deny CenturyLink’s motion to dismiss the induced infringement claim on this basis.

           C.      Alacritech    Sufficiently  Alleges     That    CenturyLink’s               Accused
                   Instrumentalities Have No Substantial Non-Infringing Uses

           Finally, CenturyLink argues that this Court should dismiss Alacritech’s contributory

   infringement claim for failure to allege that the accused instrumentalities have no substantial

   non-infringing uses. Mot. at 8-10. This argument fails because Alacritech’s allegations, taken as

   a whole, allow for inferences that the accused instrumentalities are not staple articles or

   commodities of commerce, and furthermore were specially-designed or adapted to perform the

   infringing activities.

           The “no substantial non-infringing uses” requirement simply requires a plaintiff to allege

   that the infringing material or apparatus is material to practicing the invention and has no

   substantial non-infringing uses. In re Bill of Lading, 681 F.3d at 1337. A substantial non-

   infringing use is any that is “not unusual, far-fetched, illusory, impractical, occasional, aberrant,

   or experimental.” Id. This Court has held that if the pleadings do not indicate that there is a

   substantial non-infringing use, then an allegation that the accused instrumentality is not a staple

   article or commodity of commerce will satisfy the requirements. Imation, 2013 WL 1279055, at

   *6.

           Here, Alacritech alleges that each of the accused instrumentalities is not a staple article or

   commodity of commerce. FAC ¶¶44, 56, 69, 82, 95, 108, 121, 134. Moreover, Alacritech’s



                                                   - 13 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 14 of 18 PageID #: 1391




   allegations track those from Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., No. 2:14-cv-

   911, 2015 WL 5786501, at *4 (E.D. Tex. Sept. 30, 2015) (Gilstrap, J.), which this Court held to

   “permit the reasonable inference that [defendants’] products lack substantial non-infringing uses

   because they are designed for the sole purpose of performing the claimed functionality.” See id.

   at *4. The plaintiff in Core Wireless alleged:

                  Defendants install, configure, and sell LG Android Products with
                  distinct and separate hardware and/or software components
                  especially made or especially adapted to practice the invention
                  claimed in the ‘476 patent. That hardware and/or software is a
                  material part of the invention. That hardware and/or software is not
                  a staple article or commodity of commerce because it is
                  specifically designed to perform the claimed functionality. Any
                  other use of that hardware and/or software would be unusual far-
                  fetched, illusory, impractical occasional, aberrant, or experimental.

   Id. at *3. Similarly, Alacritech’s allegations for Patent No. 7,124,205 state:

                  CenturyLink knows that infringing components of equipment it
                  provides in connection with the ‘205 Accused Activities are
                  especially made or especially adapted for use in the infringement
                  of the ‘205 patent. The infringing components of this equipment
                  are not staple articles or commodities of commerce suitable for
                  substantial non-infringing use, and the infringing components of
                  this equipment are a material part of the invention of the ‘205
                  patent. The equipment CenturyLink provides in connection with
                  the ‘205 Accused Activities contains infringing components such
                  as specialized hardware and/or software for performing infringing
                  RSC functionality or for practicing the InfiniBand and/or RoCE
                  protocols, which are separable from the equipment, material to
                  practicing the ‘205 patent’s inventions for accelerated network
                  communications, and have no substantial non-infringing use.

   FAC ¶44; see also id. ¶¶56, 69, 82, 95, 108, 121, 134 (similar allegations for other asserted

   patents). The only substantive difference is that the allegations from Core Wireless define

   substantial non-infringing use, including words like “unusual” and “far-fetched,” which adds

   little of use to the allegation and undoubtedly would be challenged by CenturyLink as

   conclusory.



                                                    - 14 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 15 of 18 PageID #: 1392




          Alacritech’s detailed allegations of the accused instrumentalities also support the

   inference that they were designed solely to practice the claimed inventions. Alacritech alleges

   that the accused instrumentalities contain combinations of specialized hardware and software

   components, assembled in a specific fashion so that, in the end, the accused instrumentalities can

   perform one or more of at least the following infringing activities: RSC functionality, LSO

   functionality, InfiniBand and/or RoCE protocols. See FAC ¶¶40, 53, 65, 78, 91, 104, 117, 130.

   Significantly, these infringing activities are performed by CenturyLink’s specialized hardware

   and software components as the default process after the accused instrumentalities have been

   assembled.    Id.   It would be “impractical,” “unusual,” or “farfetched” to assemble such

   complicated and ornate accused instrumentalities and then not to perform one of the coveted

   infringing activities, especially when they are almost always set by default. See, e.g., In re Bill

   of Lading, 681 F.3d at 1337.

          Moreover, the complaint does not suggest a substantial non-infringing use, nor does

   CenturyLink raise one in its motion. Accordingly, Alacritech’s allegations satisfy the “no

   substantial non-infringing uses” requirement and its contributory infringement claims should be

   allowed to proceed. Imation, 2013 WL 1279055, at *6.

          CenturyLink cites several cases to show that this Court has granted motions to dismiss

   contributory infringement claims based on plaintiffs’ failure to allege no substantial non-

   infringing uses. Mot. at 8. But the plaintiffs in those cases asserted allegations that were much

   weaker than Alacritech’s. In Brain Damage Films, 2012 WL 3283371, at *4, for example, the

   plaintiff failed to identify the components that were part of the infringing method, unlike here

   where Alacritech provides more than sufficient detail of all the components and their assembly

   for each infringing instrumentality. Compare id. with FAC ¶¶40, 53, 65, 78, 91, 104, 117, 130




                                                 - 15 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 16 of 18 PageID #: 1393




   (describing components and assembly of the accused instrumentalities). In Blue Spike, the

   plaintiff’s allegation of no substantial non-infringing use was “based solely on the product

   names.” Blue Spike, LLC v. Texas Instruments, Inc., No. 6:12-cv-00499, Dkt. No. 1006, at 3

   (E.D. Tex. Sept. 27, 2013).4 In contrast, Alacritech bases its claim on significant allegations

   including, among others, that the accused instrumentalities are not staple articles or commodities

   of commerce, the complex construction of the components suggests the materials were

   especially-designed to infringe, and almost all infringing materials perform an infringing activity

   by default. And, in the other cited cases, the plaintiffs’ claims had similar defects and the

   allegations were much weaker than Alacritech’s. See U.S. Ethernet Innovations, LLC v. Cirrus

   Logic, Inc., No. 6:12-cv-366, 2013 WL 8482270, at *4 (E.D. Tex. Mar. 6, 2013) (pleading itself

   indicated substantial non-infringing uses); NobelBiz, Inc. v. InsideSales.com, Inc., No. 6:13-cv-

   360, at 5 (E.D. Tex. Oct. 12, 2014) (pleading itself indicated substantial non-infringing use);

   Cellular Comms.’ Equip. LLC v. HTC Corp., No. 6:13-cv-507, at 10 (E.D. Tex. Mar. 27, 2015)

   (plaintiff did not identify the material components of the invention); Clear with Computers, LLC

   v. Bergdorf Goodman, Inc., 2010 WL 3155888, at *4 (E.D. Tex. Mar. 29, 2010) (plaintiff failed

   to identify indirect infringement claims, infringing methods or systems, and a class of direct

   infringers).

           D.     In The Alternative, This Court Should Grant Leave To Amend

           Alacritech’s allegations support a plausible claim for relief for both induced and

   contributory infringement of the asserted patents by CenturyLink. However, if this Court should


           4
              CenturyLink purports to attach the cited Blue Spike case as Exhibit 4 to its motion.
   However, Exhibit 4 attached to the motion is an order pertaining to settlement. Furthermore, the
   only order from Blue Spike with a date of October 16, 2014, as cited in CenturyLink’s motion, is
   a claim construction order. Alacritech believes CenturyLink intended to cite to page 3 of the
   order at Dkt. No. 1006, to which Alacritech has cited and responded.


                                                 - 16 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 17 of 18 PageID #: 1394




   find that the First Amended Complaint’s allegations are insufficient to state a claim, Alacritech

   respectfully requests that this Court dismiss without prejudice and grant leave to amend.

   CenturyLink has not requested dismissal with prejudice or without leave to amend.

   V.     CONCLUSION

          Alacritech’s complaint sets forth sufficient allegations of indirect infringement to give

   CenturyLink fair notice of the claims against them. Together, these detailed allegations are

   sufficient to state plausible claims for relief.       For these reasons, this Court should deny

   CenturyLink’s motion. Should the Court determine that the allegations in the complaint are

   insufficient, Alacritech respectfully requests that this Court dismiss without prejudice and grant

   it leave to amend pursuant to Fed. R. Civ. P. 15.



   Dated: October 3, 2016                              QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP

                                                       /s/ Claude M. Stern (w/permission Andrea
                                                       Fair)
                                                       Claude M. Stern
                                                       California State Bar No. 96737
                                                       claudestern@quinnemanuel.com
                                                       QUINN       EMANUEL        URQUHART   &
                                                       SULLIVAN, LLP
                                                       555 Twin Dolphin Drive, 5th Floor
                                                       Redwood Shores, CA 94065
                                                       Telephone: (650) 801-5000
                                                       Facsimile: (650) 801-5100

                                                       Joseph M. Paunovich
                                                       California State Bar No. 228222
                                                       joepaunovich@quinnemanuel.com
                                                       Jordan Brock Kaericher
                                                       California State Bar No. 265953
                                                       jordankaericher@quinnemanuel.com
                                                       QUINN       EMANUEL        URQUHART         &
                                                       SULLIVAN, LLP
                                                       865 South Figueroa Street, 10th Floor



                                                 - 17 -
Case 2:16-cv-00693-RWS-RSP Document 60 Filed 10/03/16 Page 18 of 18 PageID #: 1395




                                                     Los Angeles, CA 90017
                                                     Telephone: (213) 443-3000
                                                     Facsimile: (213) 443-3100

                                                     T. John Ward, Jr.
                                                     Texas State Bar No. 00794818
                                                     jw@wsfirm.com
                                                     Claire Abernathy Henry
                                                     Texas State Bar No. 24053063
                                                     claire@wsfirm.com
                                                     Andrea L. Fair
                                                     Texas State Bar No. 24078488
                                                     andrea@wsfirm.com
                                                     WARD, SMITH & HILL, PLLC
                                                     1507 Bill Owens Parkway
                                                     Longview, Texas 75604
                                                     Telephone: (903) 757-6400
                                                     Facsimile: (903) 757-2323

                                                     Attorneys for ALACRITECH, INC.


                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

   are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed.

   R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

   consented to electronic service were served with a true and correct copy of the foregoing by

   email on this the 3rd day of October, 2016.



                                                 /s/ Andrea Fair




                                                 - 18 -
